Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Anthony Joseph Piazza, Jr., Appellant                  Appeal from the 123rd District Court of
                                                        Shelby County, Texas (Tr. Ct. No.
 No. 06-18-00050-CV         v.                          16CV33571).        Memorandum Opinion
                                                        delivered by Justice Moseley, Chief Justice
 Carolyn Neill Jennings, Appellee                       Morriss and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant, Anthony Joseph Piazza, Jr., pay all costs of this appeal.


                                                       RENDERED JULY 17, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk